DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 11/05/2020 has been received and fully considered.
3.	Claims 1-13, 15-20, 22-23 remain pending and are presented for examination.
4.	Regarding the claims rejection under 35 USC 112, the Examiner withdraws the rejection in view of the amendment.
Response to Arguments
5.	Applicant's arguments filed on 11/05/2020 have been fully considered but they are not persuasive. Regarding Applicant’s assertions that: “…., nowhere does Takahashi teach or suggest a mutable group transactor configured to “communicate with the design under test at a communication speed that changes during runtime while the emulation system is emulating the design under test” as recited in claim 1, and as similarly recited in claims 11 and 17. (Emphasis added) In fact, it appears that Takahashi does not teach emulating a design under test at all - let alone changing a communication speed while emulating the design under test, as claimed. Instead, Takahashi merely discloses an IP telephone terminal that can change communication speeds because the connection (LAN port) changes - not based on runtime configuration data that is transmitted, as recited in claim 11. Han does not - nor is it alleged to - cure the above-described deficiencies of Takahashi.”, and that: “There is no indication in Han - in contrast to amended claim 1 - that a transactor is configured to “communicate with the design under test at a communication speed that changes during runtime while the emulation system is emulating the design under test” as recited in amended claim 1, and as similarly recited in amended claims 11 and 17. (Emphasis added). Cradick does not -nor is it alleged to - cure the above-described deficiencies of Han and Takahashi”, the Examiner respectfully disagrees and notes that the office makes clear what is relied upon from each reference in the rejection. Han, used as the primary reference in the rejection, provides for communicating with the design under test (212) via interface 222a (see fig.1-2, 5, 7, para 54, 62, 80, transporter 806 are coupled with the DUT 212 and/or the interface 222. The transporter 806 is able to be configured to handle all handshaking protocol necessary for communicating with the DUT 212 over the interface 222 such that the monitor 808 is able to be generic in that it is not configured based on the 
handshake protocol of the interface 222), and that Takahashi clearly was not cited for the emulation. Takahashi, used as the secondary reference in the rejection, clearly teaches communicating at a speed that changes during runtime (see Takahashi para [0058], the third embodiment is configured to determine whether the communication termination time generated by the disconnection of a communication port from a communication network is permissible when the communication port is disconnected.  If the communication termination time is not permissible, a main controller 112 waits for the communication termination time to become permissible. After the communication speed termination time becomes permissible, the program set in protocol processors 111 and 112 is changed to a corresponding to a communication protocol protocol of a speed lower than the communication speed of a communication port, see further para 65, while the DUT is emulated (see Han fig.1-2, 5, 7); and that the combination of the cited references clearly renders obvious the limitations, contrary to applicant’s assertions. The examiner further recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1-4, 7-8, 10-11, 15, 17-18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (USPG_PUB No. 2016/0140284), in view of Takahashi et al. (USPG_PUB No. 2013/0279496).
7.1	In considering claims 1, 11, 17, Han et al. discloses an emulation system, comprising:
one or more configurable hardware components configured to implement a mutable port group transactor in communication with a design under test emulated by the emulation system (see fig.2, 4-5, para 31-32, 35). Han appears to provide for communicating with the DUT (fig.1-2, 5, para 44, 54, 62, 80, transporter 806 are coupled with the DUT 212 and/or the interface 222. The transporter 806 is able to be configured to handle all handshaking protocol necessary for communicating with the DUT 212 over the interface 222 such that the monitor 808 is able to be generic in that it is not configured based on the handshake protocol of the interface 222); and in claim 11 “during the runtime stage, altering one or more of a number of ports, a number of active lanes of one or more ports, a lane size of one or more ports, or a transmission speed of one or more ports in accordance with the runtime configuration data (see Han para 76, in some embodiments, the agent generation module is able to dynamically change the transaction and/or transporter class of one or more agents 206 within the verification environment 204 without creating a new testbench 202. For example, a user is able to enter commands to add, subtract and/or modify one or more of the agents 206 using the user interface and the agent generation module is able to implement the changes to the agents 206 within the environment 204 automatically. As a result, the testbench builder application provides the benefit of automatically creating generic and customized agents 206 for each interface 222 necessary to test a DUT 212). However, he does not expressly teach that the mutable port group transactor is configured to: based on a configuration, update one or more Ethernet ports in communication with the design under test; and that said communicating …….is at a communication speed that changes during runtime while the emulation system is emulating the design under test. 
Takahashi et al. teaches the step of update one or more Ethernet ports in communication with the design under test (para 30, a corresponding to Giga Ethernet, the main controller 122 updates the program set in the protocol processors 111 and 112 and uses, for example, a program of communication protocol C corresponding to Fast Ethernet); and communicating ……. at a communication speed that changes during runtime while the emulation system is emulating the design under test (see para [0058] The third embodiment is configured to determine whether the communication termination time generated by the disconnection of a communication port from a communication network is permissible when the communication port is disconnected.  If the communication termination time is not permissible, a main controller 112 waits for the communication termination time to become permissible. After the communication speed termination time becomes permissible, the program set in protocol processors 111 and 112 is changed to a corresponding to a communication protocol protocol of a speed lower than the communication speed of a communication port, see further para 65).
Han et al. and Takahashi et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Takahashi et al. is similar to that of Han et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Takahashi et al. with that of Han et al. because Takahashi et al. teaches communicating in a fast speed manner (see para 30, 39).
7.2	As per claim 2, the combine teachings of Han et al. and Takahashi et al. teach that wherein the mutable port group transactor is further configured to communicate with the design under test over lanes that change during runtime while the emulation system is emulating the design under test (see Han fig. 7, 10-11, para 34, 37, 39-40; see further Takahashi para 58, 65). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Takahashi et al. with that of Han et al. because Takahashi et al. teaches communicating in a fast speed manner (see para 30, 39).
7.3	With regards to claim 3, the combine teachings of Han et al. and Takahashi et al. teach that wherein the mutable port group transactor is further configured to communicate with the design under test via ports that change during runtime while the emulation system is emulating the design under test (see Han fig. 1-2, 5, para 38-40, also see Takahashi para 58, 65). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Takahashi et al. with that of Han et al. because Takahashi et al. teaches communicating in a fast speed manner (see para 30, 39).
7.4	As per claim 4, the combine teachings of Han et al. and Takahashi et al. teach that wherein the mutable port group transactor is further configured to communicate with the design 
Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Takahashi et al. with that of Han et al. because Takahashi et al. teaches communicating in a fast speed manner (see para 30, 39).
7.5	With regards to claims 7, 14, the combine teachings of Han et al. and Cradick et al. teach that wherein the mutable port group transactor includes connections to a plurality of ports of the design under test and wherein a subset of the connections of the mutable port group transactor can be altered without disturbing a different subset of the connections of the mutable port group transactor (see Han fig.7, 10-11). The Examiner respectfully notes that the italicized portions amount to intended use and may not be accord patentable weight.
7.6	As per claims 8, 15, 22, the combine teachings of Han et al. and Cradick et al. teach that wherein the mutable port group transactor is connected to the design under test via a routing matrix configured to provide a plurality of different connections during runtime while the emulation system is emulating the design under test (see Han fig.10-11, para 36). 
7.7	As per claim 10, the combine teachings of Han et al. and Cradick et al. teach the host computer in communication with the emulator and configured to provide configuration commands to the emulator that alter the mutable port group transactor from a first configuration to a second configuration (see Han fig.2, para 31, 34-37, see Takahashi para 30). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Takahashi et al. with that of Han et al. because Takahashi et al. teaches communicating in a fast speed manner (see para 30, 39). 
8.	Claim 5-6, 9, 12-13, 16, 19-20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (USPG_PUB No. 2016/0140284), in view of Takahashi et al. (USPG_PUB No. 2013/0279496), further Cradick et al. (USPG_PUB No. 2016/0344788). 
8.1	Regarding claims 5, 12, 19, Han et al., as modified by Takahashi et al., teaches most  of the instant invention; however, he does not expressly teach that wherein the mutable port group transactor is compiled at compile time in accordance with a number of compile-time configurations that define one or more of: a maximum number of lanes that can carry data streamed from and to the mutable port group transactor; a maximum width of each lane that is interfaced with the mutable port group transactor; or a maximum number of port interfaces that can be enabled during runtime through the mutable port group transactor. Cradick et al. teaches a compiler in which the mutable port group transactor is compiled at compile time in accordance with a number of compile-time configurations (see Cradick para 40-41, 67-68). 
Han et al. Takahashi et al., and Cradick et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Cradick et al. is similar to that of Han et al. and Takahashi et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Cradick et al. with that of Han et al. and Takahashi et al. because Cradick et al. teaches the improvement of performance (see para 41).
8.2	As per claims 6, 13, and 20, the combine teachings of Han et al., Takahashi et al.,  and Cradick et al. teach that wherein the mutable port group transactor is compiled at compile time in accordance with a number of compile-time per-port configurations that define one or more of: a maximum number of lanes that can carry data streamed from and to a respective port; a maximum width of each lane associated with the respective port; or an indication that the 
8.3	With regards to claims 9, 16, 23, the combine teachings of Han et al., Takahashi et al., and Cradick et al. teach that wherein the mutable port group transactor is compiled at compile time in accordance with a compile-time configurations that defines a port ID offset identifying port numbers of the design under test relative to port numbers of the design under test connected to another mutable port group transactor (see Cradick para 40-41, 67-68). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to ujtilize the compiler as claimed in Cradick et al. for the purpose of compiling the port transactor because Cradick et al. teaches the improvement of performance (see para 41).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	9.1	Bergeron (USPG_PUB No. 2016/0057040) teaches storing data associated with packet related metrics. 
10.	Claims 1-13, 15-20, and 22-23 are rejected and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO . 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        February 13, 2021